       Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 1 of 18




                      THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 IN RE:                                       §
                                              §
 NEWSCO INTERNATIONAL                         §    Case No. 19-36767 (DRJ)
 ENERGY SERVICES USA INC.,                    §
                                              §    Chapter 11
                    Debtor.                   §



               MOTION FOR ORDER APPROVING COMPROMISE AND
               SETTLEMENT OF ADVERSARY PROCEEDING 20-03010



This Motion seeks an order that may adversely affect you. If you oppose the Motion, you
should immediately contact the moving party to resolve the dispute. If you and the moving
party cannot agree, you must file a response and send a copy to the moving party. You must
file and serve your response within 21 days of the date this was served on you. Your response
must state why the motion should not be granted. If you do not file a timely response, the
relief may be granted without further notice to you. If you oppose the Motion and have not
reached an agreement, you must attend the hearing. Unless the parties agree otherwise, the
court may consider evidence at the hearing and may decide the Motion at the hearing.

Represented parties should act through their attorney.


TO THE HONORABLE DAVID R. JONES, CHIEF UNITED STATES BANKRUPTCY
JUDGE:

       NOW COMES Newsco International Energy Services USA Inc. (“Debtor”), and files this

Motion for Order Approving Compromise and Settlement of Adversary Proceeding 20-03010,

pursuant to Fed. R. Bankr. P. 9019 (the “Motion”). By this Motion the Debtor, Plaintiff in the

Adversary Proceeding, seeks an order approving the mediated settlement agreement (the

“Settlement Agreement”) among Debtor and Defendants Nathan LaRue (“LaRue”) and Skyline

Directional Drilling, LLC (“Skyline”). The Settlement Agreement resolves all issues and settles

all claims among the parties.


MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEDDING 20-03010 - PAGE 1
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
       Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 2 of 18




                             I.         JURISDICTION AND VENUE

       1.      On December 4, 2019, Debtor filed its voluntary petition for relief under chapter

11 of Title 11 of the United States Code, thereby commencing this case (the “Bankruptcy Case”).

       2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334.

This is a core proceeding pursuant to 28 U.S.C. §157(b)(2). Venue is proper before this Court

pursuant to 28 U.S.C. §§1408 and 1409.

       3.      The statutory predicates for the relief requested herein are 11 U.S.C. §362, §542,

§548 and §550 of the Bankruptcy Code, and Rules 6004 and 9019 of the Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”). Such relief requested is also consistent with the Local Rules

of Bankruptcy Procedure for the Southern District of Texas (the “Local Rules”).

                                  II.     BACKGROUND FACTS

       4.      The Adversary was commenced on January 13, 2020.

       5.      In the Adversary, Debtor alleged that it employed Defendant LaRue as an Account

Manager, of its Mid-Continental Region, until his resignation on November 17, 2019. During his

employment, Debtor and Defendant LaRue entered into an employment agreement that contained

several restrictive covenants, including non-disclosure, non-compete and non-solicitation

obligations. Following his resignation, Debtor asserts that Defendant LaRue began working for

Defendant Skyline in a similar and competitive role, in violation of these covenants. Debtor also

alleged that Defendant LaRue prior to his resignation took into his possession a significant amount

of confidential information of Debtor, which Debtor understood was being used to compete against

it for work from Debtor’s clients. Debtor asserted that Defendants’ cumulative actions were a

direct injury and loss of its current and future business opportunities.

       6.      Debtor alleged, among other things, continuing violations of the automatic stay by

both defendants under 11 U.S.C. §362, sought (a) a complaint for turnover of property of the estate
MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 2
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
       Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 3 of 18




under 11 U.S.C. §542 against Defendant Skyline; (b) avoidance of fraudulent transfers under 11

U.S.C. §548 against both Defendants; (c) recovery of avoided fraudulent transfers pursuant to 11

U.S.C. § 550 against both Defendants; (d) relief for alleged breach of fiduciary duties against

Defendant Larue only; (e) a breach of Contract against Larue only; and (f) injunctive relief against

Defendants.

       7.      On January 14, 2020 a Temporary Restraining Order was entered and a hearing was

set on the Application for Preliminary Injunction for January 28, 2020. Thereafter, the parties

conducted expedited discovery and worked toward a resolution of the issues. The hearing was

continued to February 10, 2020 and then to March 2, 2020.

       8.      Although Defendants were not required to file a responsive pleading as of the date

of mediation, Defendants would deny the alleged violations and claims asserted by Debtor and

would argue that no restrictive covenants existed following Defendant LaRue’s resignation, no

improper disclosure or use of confidential information occurred, and that no viable claim or

damage existed against Defendants. Further, Defendants would assert any loss of business on

behalf of Debtor was due to its own actions.

       9.      The parties attended mediation on February 26, 2020 and reached an agreement

that resolves all issues and settles all claims among the parties. A copy of the Settlement

Agreement is attached as Exhibit A.

                III.   COMPROMISE AND SETTLEMENT AGREEMENT

       10.     Under the terms of the Settlement Agreement the parties agreed to certain

restrictions on solicitations upon other businesses commencing as of February 26, 2020. The

parties have agreed to continue any hearing on Plaintiff’s Temporary Injunction until after notice

and hearing on approval of this Motion. Further, if an Order is entered by the Bankruptcy Court


MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 3
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
       Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 4 of 18




approving this Motion, the parties have agreed to a mutual release of all claims and causes of action

as more fully described therein, for the dismissal of the Adversary, and for each party to bear its

own costs.

       11.     Approval of the Settlement Agreement will save the Debtor additional costs of

litigation, which could be substantial.

                               IV.     LAW AND AUTHORITIES

       12.     The Debtor believes the proposed Settlement Agreement to be in the best interests

of the Debtor’s estate and creditors and submits the Settlement Agreement for approval pursuant

to Rule 9019 of the Federal Rules of Bankruptcy Procedure.

       13.     In ruling on the propriety of the Settlement Agreement, the Court should determine

whether the settlement is in the best interests of the bankruptcy estate. Connecticut General Life

Insurance Co. v. United Companies Financial Corporation (In re Foster Mortgage Corp.) 68 F.3d

914, 917 (5th Cir. 1995); United States v. Aweco, Inc. (In the Matter of Aweco, Inc.), 725 F.2d

293, 298 (5th Cir. 1984), cert den. 469 U.S. 880 (1984).

       14.     Since the Debtor is not agreeing to pay out money for any disputed claims asserted,

it is not necessary for the Court to engage in the three-part test set out by the 5th Circuit Court of

Appeals for evaluating whether a settlement is fair, equitable and in the best interests of the estate

and creditors which requires consideration of: (i) the probability of success on the merits, with

due consideration for the uncertainty in fact and law; (ii) the complexity and likely duration of the

litigation and any attendant expense, inconvenience and delay; and (iii) all other factors bearing

on the wisdom of the compromise. See Connecticut General Life Insurance Co. V. United

Companies Financial Corporation (In re Foster Mortgage Corp.), 68 F.3d 917; In re: Jackson

Brewing Co., 624 F.2d 609; see also In re American Reserve Corp. 941 F.2d 161 (7th Cir. 1987).


MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 4
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
       Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 5 of 18




Of paramount importance in the determination of reasonableness of a settlement is the interest of

creditors.

        15.     The Settlement Agreement represents a fair and equitable compromise following

arm’s length negotiations and is in the best interests of this estate and all creditors.

        16.     The Debtor has exercised its business judgment in agreeing to the terms of the

Settlement Agreement. The business judgment test is not a strict standard and merely requires a

showing that the proposed transaction will benefit the debtor’s estate. In re Orion Pictures Corp.,

4 F.3d 1095, 1099 (2d Cir. 1993); see Lubrizol Enter., Inc. v. Richmond Metal Finishers, Inc. (In

re Richmond Metal Finishers, Inc.), 756 F.2d 1043, 1047 (4th Cir. 1985) (“Transposed to the

bankruptcy context [from corporate litigation], the [business judgment] rule . . . requires that the

decision be accepted by courts unless it is shown that the bankrupt’s decision was one taken in bad

faith or in gross abuse of the bankrupt’s retained business discretion.”).

        17.     Bankruptcy Rule 9019(a) provides:

        On Motion by the trustee and after notice and a hearing on notice to the creditors,
        the United States trustee, the debtor and indenture trustee as provided in Rule 2002
        and to such other entities as the court may designate, the court may approve a
        compromise or settlement.

Rule 9019 empowers the bankruptcy court to approve compromises if they are “fair and equitable”

and in the best interest of the bankruptcy estate. E.g., Vaughn v. Drexel Burnham Lambert Group,

Inc. (In re Drexel Burnham Lambert Group, Inc.), 134 B.R. 499, 505 (Bankr. S.D.N.Y. 1991); In

re Texaco, Inc., 84 B.R. 893, 901 (Bankr. S.D.N.Y. 1988).

        18.     The decision to approve or reject a proposed settlement is within the sound

discretion of the bankruptcy court, and although a creditor’s objection to a proposed compromise

is to be considered, such objection is not controlling and will not bar approval when a review of

the settlement demonstrates that it does not “fall below the lowest point in the range of

MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 5
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
       Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 6 of 18




reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983). See also In re Drexel

Burnham Lambert Group, 134 B.R. at 505; In re Texaco, Inc., supra, 84 B.R. at 901-02.

Settlements are considered a “normal part of the process of reorganization”, and a “desirable and

wise method of bringing to a close proceedings otherwise lengthy, complicated and costly. See

Rivercity v. Herpel (In re Jackson Brewing Co.) 624 F.2d 599, at 602-03 (5th Cir. 1980).

       19.     The terms of the Settlement Agreement are fair and equitable, in the best interests

of the Debtor’s estate, were agreed upon in good faith, and fall squarely within the business

discretion of the Debtor.

       WHEREFORE, the Debtor respectfully requests that the Court grant the relief requested

herein by entering an Order approving the settlement agreement, and for such other and further

relief to which it may be justly entitled.

       March 10, 2020.

                                                Respectfully submitted,

                                                By: /s/ Stephen A. Roberts
                                                STEPHEN A. ROBERTS
                                                stephen.roberts@clarkhillstrasburger.com
                                                CLARK HILL STRASBURGER
                                                720 Brazos, Suite 700
                                                Austin, TX 78701
                                                (512) 499-3624- Telephone

                                                HERBERT J. GILLES
                                                herbert.gilles@clarkhillstrasburger.com
                                                CLARK HILL STRASBURGER
                                                Texas Bar No. 07925350
                                                901 Main Street, Suite 6000
                                                Dallas, TX 75202
                                                (214) 651-2167

                                                ATTORNEYS FOR DEBTOR NEWSCO
                                                INTERNATIONAL ENERGY SERVICES
                                                USA, INC.


MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 6
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
       Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 7 of 18




                                 CERTIFICATE OF SERVICE

       The undersigned does hereby certify that a true and correct copy of the foregoing Motion
was served via CM/ECF to all parties entitled to such notice, and via U.S. first class mail or
email to the parties listed below, as indicated, on March 10, 2020:


 Debtor:                                          Counsel for Debtor:
 Newsco International                             Stephen A. Roberts
 Energy Services USA Inc.                         Clark Hill Strasburger
 12029 Brittmoore Park Drive                      720 Brazos, Suite 700
 Houston, TX 77041                                Austin, TX 78701
                                                  Sroberts@clarkhill.com

 Herbert Gilles                                   U.S. Trustee:
 Clark Hill Strasburger                           Stephen Douglas Statham
 901 Main Street, Suite 6000                      Office of US Trustee
 Dallas, TX 75202                                 515 Rusk, Ste 3516
 hgilles@clarkhill.com                            Houston, TX 77002
                                                  stephen.statham@usdoj.gov

 Internal Revenue Service                         United States Attorney, Civil Process Clerk
 Centralized Insolvency Office                    1000 Louisiana Street #2300
 PO Box 7346                                      Houston, TX 77002
 Philadelphia, PA 19101-7346

 United States Attorney General                   Texas Comptroller of Public Accounts
 Department of Justice                            Revenue Accounting Division – Bankruptcy
 950 Pennsylvania Avenue, N.W.                    Section
 Washington, D.C. 20530                           PO Box 13528 Capitol Station
                                                  Austin, TX 78711

 Texas Workforce Commission                       Wyoming Dept. of Workforce Services
 TWC Building – Regulatory Integrity Division     5221 Yellowstone Rd.
 101 East 15th Street                             Cheyenne, WY 82002
 Austin, TX 78778

 Wyoming Secretary of State                       Top Twenty Unsecured Creditors:
 Business Division                                Abaco Drilling Technologies (Basin Tek)
 Herschler Building East                          713 Northpark Central, Suite 400
 122 W. 25th St., Ste 101                         Houston, TX 77073
 Cheyenne, WY 82002-0020                          James.hanna@abacodrilling.com
                                                  (Committee Member)




MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 7
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
      Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 8 of 18




Gator Technologies                        Park City Drilling
415 Rankin Circle North                   800 North Park Central, Suite 100
Houston, TX 77073                         Houston, TX 77073
mleblanc@gatortechnologies.net            bferguson@parkcitydt.com
(Committee Member)                        (Committee Member)

Phoenix Technology Services               IAE International, Inc.
3610 Elkins Rd                            13300 Stonefield Dr.
Midland, TX 79705                         Houston, TX 77014
bphillips@phxtech.com                     Dave.howe@iaeintl.com
(Committee Member)                        (Committee Member)

Hill Country Staffing Co.                 B&T Rentals
501 S. Austin Avenue, Suite 1310          PO Box 80962
Georgetown, TX 78626                      Lafayette, LA 70598-0962
Deanna.miller@hillcountrystaffing.com     tvallot@btrentals.com
rshannon@bn-lawyers.com

Moore’s Ind. Services Ltd.                Sniper Drilling IAE International
3333 – 23 Street N.E.                     13300 Stonefield Dr.
Calgary, Alberta T2E 6V8                  Houston, TX 77014
bcheyne@mooresind.com                     roxanne@iaeintl.com

GE Oil & Gas Compression Systems          Tycoon Oilfield Services
191 Rosa Parks St., 11th Floor            3468 Schlager Road
Cincinnati, OH 45202                      Casper, WY 82604
Roger.kramer@cooperservices.com           cvermeulen@tycoonoilfield.com

TURNTEC                                   NOV Tuboscope XL
4820 Cleveland Street                     Hardbanding and Fabrication
Mills, WY 82604                           PO Box 51563
banderson@turntecmfg.com                  Casper, WY 82605
                                          Anthony.parker@nov.com

NOV National Oilwell Varco                Bico Drilling Tools
7909 Parkwood Circle Dr. Bldg #2          1604 Greens Road
Houston, TX 77036                         Houston, TX 77032
Anthony.parker@nov.com                    Jay.chatha@bicodrilling.com

Salt Creek Properties LLC                 Surface Engineering Alloy Co.
(Eastland Development LLC)                2895 46th Ave North
PO Box 2390                               St. Petersburg, FL 33714
Casper, WY 82601                          seanl@extremecoatings.net
mthompson@mcmurry.net


MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 8
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
      Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 9 of 18




Stabil Drill                                 JPI, LLC
PO Box 81548                                 4021 W 39th Street
Lafayette, LA 70598                          Casper, WY 82604
Monica.leblanc@stabildrill.com               Palmer4021@icloud.com

Paradigm                                     Secured Lender:
5707 South 1788                              SouthStar Financial LLC
Midland, TX 79706                            c/o Lindsey W. Cooper Jr.
Phillip.garrison@paradigmdownholetools.com   The Law Offices of L.W. Cooper Jr.
                                             36 Broad Street
                                             Charleston, SC 29401
                                             lwc@lwcooper.com

Parties Requesting Notice:                   Brian A. Baker
Cynthia Castanon                             Stacy & Baker, P.C.
Stacy & Baker, P.C.                          1010 Lamar Street, Suite 550
1010 Lamar Street, Suite 550                 Houston, TX 77002
Houston, TX 77002                            Brian.baker@stacybakerlaw.com
Cynthia.castanon@stacybakerlaw.com
For National Oilwell Varco, L.P

Benjamin Lusky                               Wells Fargo Vendor Financial Services, LLC
Gordon Lusky, LLP                            c/o Ricoh USA Program f/d/b/a IKON
3417 Mercer Street, Suite A                  Financial Services
Houston, TX 77027                            PO Box 13708
ben@gordonlusky.com                          Macon, GA 31208-3708


Montgomery County                            Michael P. Ridulfo
c/o Linebarger Goggan Blair                  Kane Russell Coleman Logan PC
& Sampson, LLP                               5051 Westheimer Road, 10th Floor
PO Box 3064                                  Houston, TX 77056
Houston, TX 77253-3064                       mridulfo@krcl.com
Houston_bankruptcy@publicans.com
                                             Phillip P. Owens II
Maria Bartlett                               OWENS LAW OFFICE, PC
Doré Rothberg McKay, P.C.                    6907 N.W. 122nd Street
17171 Park Row, Suite 160                    Oklahoma City, OK 73142-3903
Houston, Texas 77084                         po@owenslawofficepc.com
E-mail: mbartlett@dorelawgroup.net




MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 9
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
     Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 10 of 18




Panocean, Inc. d/b/a Road Runner Express        E. Michelle Bohreer
c/o Nima Taherian                               Pritesh Soni
701 N. Post Oak Rd., Suite 216                  Bohreer Law Firm PLLC
Houston, TX 77024                               109 Post Oak Ln, Suite 425
Email: nima@ntaherian.com                       Houston, TX 77024
                                                Email: michelle@bohreerlaw.com
Ted L. Walker                                   Email: pritesh@bohreerlaw.com
THE WALKER FIRM
125 N. Main                                     Justin W. R. Renshaw
P.O. Box 62                                     Renshaw PC
Jasper, TX 75951                                2900 Weslayan, Suite 230
twalker@walker-firm.com                         Houston, TX 77027
                                                justin@renshaw-law.com


Mr. Nathan LaRue                               Ms. Deirdre Carey Brown
755 W. Valley Terrace Circle                   HooverSlovacek LLP
Burleson, TX 76028                             Galleria Office Tower 2
                                               5051 Westheimer Rd., Suite 1200
                                               Houston, TX 77056
                                               brown@hooverslovacek.com

Skyline Directional Drilling, LLC              Mr. Johnie Patterson
2524 S Ann Arbor                               Walker & Patterson, PC
Oklahoma City, OK 73128                        PO Box 61301
                                               Houston, TX 77208
                                               jjp@walkerandpatterson.com


                                           /s/ Stephen A. Roberts
                                           Stephen A. Roberts




MOTION OF DEBTOR FOR ORDER APPROVING COMPROMISE AND SETTLEMENT OF ADVERSARY
PROCEEDING 20-03010 - PAGE 10
Legal\J1452\397644\4837-9051-4358.v3-3/9/20
Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 11 of 18




                       EXHIBIT A
       Mediated Settlement Agreement
Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 12 of 18
Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 13 of 18
Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 14 of 18
Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 15 of 18
Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 16 of 18
Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 17 of 18
Case 19-36767 Document 103 Filed in TXSB on 03/10/20 Page 18 of 18
